Citation Nr: 0103013
Decision Date: 01/31/01	Archive Date: 04/17/01

DOCKET NO. 99-19 979A              DATE JAN 31, 2001

On appeal from the Department of Veterans Affairs Regional Office
in Seattle, Washington

THE ISSUES

1. Whether new and material evidence has been submitted to reopen
a claim of entitlement to service connection for a left knee
disability.

2. Entitlement to service connection for a low back disability.

3. Entitlement to an increased rating for a right knee disability,
currently evaluated as 30 percent disabling.

REPRESENTATION

Veteran represented by: Disabled American Veterans

WITNESS AT HEARING ON APPEAL

The veteran

ATTORNEY FOR THE BOARD 

K. Conner, Counsel 

INTRODUCTION

The veteran had active service from December 1968 to November 1969.
This matter comes to the Board of Veterans' Appeals (Board) from
rating decisions of the Department of Veterans Affairs (VA) Seattle
Regional Office (RO).

By June 1992 rating decision, the RO denied a rating in excess of
20 percent for a right knee disability and the veteran duly
appealed the RO decision. Before the matter was certified to the
Board, by September 1994 rating decision, the RO reduced the rating
for his right knee disability to 10 percent, effective January 1,
1995, and the veteran initiated an appeal of that decision.

Thereafter, by March 1995 rating decision, the RO increased the
rating for the veteran's right knee disability to 30 percent,
effective April 28, 1992, the date of receipt of his original claim
for increased rating. In the rating decision, the RO indicated that
its decision to increase the rating for the veteran's right knee
disability from 20 to 30 percent was considered a complete grant of
the benefits sought on appeal. However, under applicable criteria
(see e.g. 38 C.F.R. 4.71a, Diagnostic Code 5261), a higher rating
was available for a knee disability.

The U.S. Court of Appeals for Veterans Claims (the Court) has held
that in a claim for increased disability rating, the veteran will
generally be presumed to be seeking the maximum benefit allowed by
law and regulation; thus, such claim remains in controversy when
less than the maximum available benefit is awarded. AB v. Brown, 6
Vet. App. 35 (1993). Based on the Court's holding in AB and the
facts in this case, it is clear that the veteran's appeal of the
September 1994 rating decision reducing the disability rating for
his right knee disability from 20 to 10 percent has been satisfied.
However, the Board finds that the determination that the award of
a

2 -

30 percent rating for a right knee disability represented a total
grant of benefits sought on appeal was erroneous. The veteran had
perfected an appeal regarding the issue of entitlement to an
increased rating for a right knee disability and there was no legal
basis on which the RO could have abrogated the pending appeal in
the absence of an indication from the veteran that he wished to
withdraw the appeal. See AB, 6 Vet. App. at 39; see also Hazan v.
Gober, 10 Vet. App. 511 (1997); Verdon v. Brown, 8 Vet. App. 529,
533 (1996). Thus, the veteran's appeal remains pending for
disposition by the Board as to the unresolved question of
entitlement to a rating in excess of 30 percent for a right knee
disability.

By August 1999 rating decision, the RO denied service connection
for a left knee and low back disability, both claimed secondary to
the service-connected right knee disability. The veteran appealed
the RO decision regarding both issue.

However, with respect to the issue of service connection for a left
knee disability, it is noted that this claim was previously denied
by the Board in a May 1980 decision. Thereafter, the veteran
submitted an application to reopen the claim and in a June 1992
rating decision, the RO found that new and material evidence had
not been submitted. Those decisions are final and are not subject
to revision on the same factual basis. 38 U.S.C.A. 7104, 7105.
However, if new and material evidence is presented or secured with
respect to a previously disallowed claim, it may be reopened. See
38 U.S.C.A. 5108; 38 C.F.R. 3.156(a).

In this case, in the August 1999 rating decision on appeal, the RO
did not address the issue of whether new and material evidence had
been submitted to reopen the claim of service connection for a left
knee disability, but addressed the issue only on the merits. The
Board is obligated by 38 U.S.C.A. 5108, 7104(b) to address whether
new and material evidence has been submitted prior to addressing
the merits of this claim. Barnett v. Brown, 83 F.3d 1380 (Fed. Cir.
1996). Accordingly, the issue has been framed as set forth on the
cover page of this decision. It is apparent that the veteran was
not be prejudiced by the Board's consideration of the new and
material issue in the first instance, given the favorable decision
below to reopen the claim. Bernard v. Brown, 4 Vet. App. 3 84
(1993).

3 -

FINDINGS OF FACT

1. By June 1992 rating decision, the RO determined that new and
material evidence had not been submitted to reopen a previously
denied claim of service connection for a left knee disability; no
appeal was initiated within one year following notice to the
veteran in July 1992 and the decision is final.

2. Evidence received since the last final June 1992 rating decision
includes clinical records, not previously considered, which bear
directly and substantially on the specific matters under
consideration regarding the issue of service connection for a left
knee disability.

CONCLUSIONS OF LAW

The June 1992 rating decision which denied service connection for
a left knee disability is final. 38 U.S.C.A. 7105(c) (West 1991);
38 C.F.R. 20.1103 (1992).

2. New and material evidence has been received to warrant reopening
of the claim of service connection for a left knee disability. 38
U.S.C.A. 5107, 5108 (West 1991); 38 C.F.R. 3.156 (2000).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As set forth above, by May 1980 decision, the Board denied the
veteran's claim of service connection for a left knee disability.
The evidence of record at the time of that decision included
service medical records which failed to disclosed complaints or
findings of a left knee disability. Likewise, a January 1972 VA
medical examination report was negative for abnormalities
pertaining to the left knee.

At a September 1976 VA medical examination, the veteran reported
left knee popping and locking for the past four months since
sustaining a left knee injury in a fall from a ladder. He reported
his right leg gave way when he slipped on some

4 -

grease, causing him to fall. Also of record was a report of a
December 1977 emergency room visit noting that the veteran had been
seen after he fell on some ice and injured his left knee. X-ray
examination of the left knee was normal and the impression was left
knee sprain. In May 1978, he was seen on an outpatient basis and
reported that he had fallen and twisted his left knee six months
prior when his right knee had locked. X-ray examination revealed
bilateral tom lateral menisci. In a September 1978 letter, a
private physician expressed the opinion that the veteran's left
knee injury occurred because his right knee locked, causing him to
fall. Subsequent private medical records show that in June and July
1979, the veteran underwent arthroscopy and excision of a tom
lateral meniscus of the left knee.

Based on the evidence set forth above, in May 1980, the Board found
that a left knee disability was not present during the veteran's
active service and that his post- service left knee disability was
not etiologically related to his service-connected right knee
disability. The Board's decision is final as set out in 38 U.S.C.A.
7104.

In April 1992, the veteran submitted an application to reopen his
claim of service connection for a left knee disability. In support
of his claim, the RO obtained VA outpatient treatment records dated
from July 1991 to April 1992 showing complaints of bilateral knee
pain.

By June 1992 rating decision, the RO determined that the additional
evidence associated with the claims folder since the Board's May
1980 decision denying service connection for a left knee disability
constituted new and material evidence sufficient to reopen the
claim. The veteran was notified of this decision by July 1992
letter; however, because he did not appeal the decision within the
applicable time period, the RO decision is final and not subject to
revision on the same factual basis. 38 U.S.C.A. 7105(c) (West
1991); 38 C.F.R. 20.1103 (1992).

In December 1998, the veteran again submitted an application to
reopen his claim of service connection for a left knee disability.
Despite the finality of a prior adverse decision, a claim will be
reopened and the former disposition reviewed if new and material
evidence is presented or secured with respect to the claim which
has been disallowed. 38 U.S.C.A. 5108 (West 1991); 38 C.F.R. 3.156
(2000).

5 -

Pursuant to 38 C.F.R. 3.156(a), "new and material evidence" is
evidence not previously submitted which bears directly and
substantially upon the specific matter under consideration, is not
cumulative or redundant, and which by itself or in connection with
evidence previously assembled is so significant that it must be
considered in order to fairly decide the merits of the claim. The
U.S. Court of Appeals for the Federal Circuit (Federal Circuit) has
emphasized that while not every piece of new evidence is
"material," some new evidence may well contribute to a more
complete picture of the circumstances surrounding the origin of a
veteran's injury or disability, even where it may not eventually
convince VA to alter its prior adverse decision. See Hodge v. West,
155 Fed. 3rd 1356 (Fed. Cir. 1998).

In this case, the evidence added to the claims folder since the
last final rating decision in June 1992 includes a report of a
March 1999 VA orthopedic examination in which the examiner
indicated his opinion that the veteran's current left knee
disability was unrelated to his service-connected right knee
disability. This evidence is new as it was not previously of
record. Moreover, although this evidence is unfavorable to the
veteran's claim, it is material as it contributes to a more
complete picture of the circumstances surrounding the origin of the
veteran's disability. Thus, the reopening requirements of 38
U.S.C.A. 5108 have been met, but additional development of the
evidence is required as set out below.

ORDER

New and material evidence having been submitted, the claim of
service connection for a left knee disability is reopened.

REMAND

There has been a significant change in the law during the pendency
of this appeal. On November 9, 2000, the Veterans Claims Assistance
Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000)
became law. Among other things, the

- 6 -

VCAA eliminates the concept of a well-grounded claim, redefines the
obligations of VA with respect to the duty to assist, and
supersedes the decision of the Court in Morton v. West, 12 Vet.
App. 477 (1999), which held that VA cannot assist in the
development of a claim that is not well grounded. This change in
law is applicable to all claims filed on or after the date of
enactment of the VCAA, or filed before the date of enactment and
not yet final as of that date. See Karnas v. Derwinski, 1 Vet. App.
308 (1991).

Because of the change in law brought about by VCAA, a remand in
this case is required for compliance with the notice and duty to
assist provisions contained therein. Also, as the RO has not yet
considered whether any additional notification or development
action is required under VCAA, it would be potentially prejudicial
to the veteran if the Board were to proceed to issue a decision at
this time. See Bernard, supra; VA O.G.C. Prec. Op. No. 16-92 (July
24, 1992) (published at 57 Fed. Reg. 49,747 (1992)). Thus, a remand
is required.

Accordingly, this case is REMANDED for the following:

1. The RO should contact the veteran and afford him the opportunity
to identify the names, addresses, and approximate dates of
treatment for all health care providers who may possess additional
records pertinent to his claims of service connection for left knee
and low back disabilities, and his claim for an increased rating
for his right knee disability. After securing any necessary
authorization for the release of medical information, the RO should
attempt to obtain copies of those treatment records identified by
the veteran that have not been previously secured.

2. The RO should also contact the Social Security Administration
and secure a copy of the decision reportedly awarding the veteran
Social Security disability benefits, as well as copies of all
supporting

7 -

medical records utilized in making that decision. 38 U.S.C.A. 5106
(West 1991).

3. After the above records, if any, have been secured and added to
the claims folder, the veteran should be afforded VA orthopedic
examination to determinine the nature and etiology of any current
low back and left knee disabilities, and the severity of his
service- connected right knee disability. The claimsfolder must be
made available to the examiner for review in conjunction with the
examination of the veteran. As to the veteran's left knee and low
back disabilities, the examiner should be requested to provide an
opinion as to etiology and likely date of onset of any such
disability, to include stating whether it is at least as likely as
not that any left knee and low back disability were incurred during
the veteran's active service, or are causally related to (or
aggravated by) his service- connected right. knee disability. A
complete rationale for all opinion expressed by the physician
should be provided. Regarding the service-connected right knee
disability, the examiner should be requested to describe all
objective manifestations of the veteran's disability, to include an
assessment of the presence and severity of any subluxation or
lateral instability, arthritis, loss of motion, episodes of
locking, pain, effusion into the joint, or a symptomatic surgical
scar. Also, the examiner should comment on whether the veteran's
right knee disability results in limitation of functional ability
due to pain, loss of motion due to weakened movement, excess
fatigability, or incoordination.

4. The RO should then review the claims file to ensure that all of
the development requested has been completed.

8 -

In particular, the RO should review the requested medical report to
ensure that it is responsive to and in complete compliance with
this remand. If not, the RO should take remedial action. Stegall v.
West, 11 Vet. App. 268 (1998).

5. Also, the RO must review the claims file and ensure that all
notification and development action required by the VCAA is
completed. In particular, the RO should ensure that the new
notification requirements and development procedures contained in
sections 3 and 4 of the Act (to be codified as amended at 38 U.S.C.
5102, 5103, 5103A, and 5107) are fully complied with and satisfied.
For further guidance on the recessing of this p case in light of
the changes in the law, the RO should refer to VBA Fast Letter 00-
87 (Nov. 17, 2000), as well as any pertinent guidance that is
subsequently provided, including, among others things, final
regulations, VA General Counsel precedent opinions and subsequent
court decisions that may be issued.

6. After undertaking any development deemed essential in addition
to that specified above, the RO should again review the veteran's
claims. In reaching its decision regarding the claim for an
increased rating for a right knee disability, the RO should
specifically document consideration of the provisions of 38 C.F.R. 
3.321, 4.40, 4.45, 4.59. The RO should also consider whether all
applicable right knee symptomatology is appropriately rated, to
specifically include whether any distinct manifestations merit
separate compensable ratings.

If the benefits sought on appeal remain denied, the veteran and his
representative should be provided with a supplemental statement of
the case, containing notice of all relevant actions taken on the
claim for benefits, including a summary of the

- 9 -

evidence and applicable law and regulations considered. Then, an
opportunity for response should be allowed. Thereafter, the case
should be returned to the Board.

The veteran has the right to submit additional evidence and
argument on the matters remanded to the RO. Kutscherousky v. West,
12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO. The
law requires that all claims that are remanded by the Board or by
the Court for additional development or other appropriate action
must be handled in an expeditious manner. See The Veterans'
Benefits Improvements Act of 1994, Pub. L. No. 103-446, 302, 108
Stat. 4645, 4658 (1994), 38 U.S.C.A. 5101 (West Supp. 2000).

J.F. GOUGH
Member, Board of Veterans' Appeals

10 - 



